EXHIBIT 12.1 Computation of Ratios of Earnings to Fixed Charges Nine months ended September 30, (dollars in millions) CIT Predecessor CIT 2010 2009 Earnings: Net income (loss) attributable to common shareholders (1) $ 418.3 $ (3,157.1 ) Provision (benefit) for income taxes 187.2 (12.4 ) Income (loss) before provision for income taxes 605.5 (3,169.5 ) Fixed charges: Interest and debt expenses on indebtedness 2,377.7 1,984.5 Interest factor: one-third of rentals on real and personal properties 11.7 13.6 Total fixed charges 2,389.4 1,998.1 Total earnings before provision for income taxes and fixed charges $ 2,994.9 $ (1,171.4 ) Ratios of earnings to fixed charges 1.25x (1) (1) Earnings were insufficient to cover fixed charges by $3,169.5 million for the nine months ended September 30, 2009. 96
